                                                                       Filed 01/17/20 Page 1 of 1




                                                            600 Third Avenue, 22nd Floor I New York, NY 10016-19151 bsk.com

                                                                                                         SAMUEL G. DOBRE
                                                                                                            sdobre@bsk.com
                                                                                                             P: 646.253.2320
                                                                                                             F: 646.253.2377
January 17, 2020
                                                                                 J ::;rJ ~; s:J:~J ,,
                                                                                 1

VIA ELECTRONIC CASE FILING
                                                                                 C:OCUf,\ENT
Hon. John G. Koeltl                                                              f:U.:.CTRONICALL Y FILED
United States District Judge                                                     DOC#                           ~-=--=-7:5-
Southern District of New York                                                    DA TE FILED: ,,._.J.      Jl-..d.~---·.
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, New York 10007-1312

              Re:     Kiran Vuppala v. Hawkins New York, LLC et al.
                      Civil Action No. 1 :19-cv-04228

Dear Judge Koeltl:

Please be advised that we represent Defendants Hawkins New York, a New York limited
liability Company d/b/a Hawkins New York ("Hawkins") and Angela Kueken in the above-
captioned action. I am submitting this joint letter request on behalf of the Plaintiff and
Defendants respectfully requesting that the January 23, 2020 Initial Conference be adjourned for
another thirty (30) days while the parties pursue further settlement discussions and appear close
to reaching a settlement.

If this meets with Your Honor's approval, the Parties respectfully request you please "So Order"
whereindicatedbelow.                                       4oJOv(l,,IV'6!J             uo        /"t0f"'0/tr      ff'/)ILv/f/L/     .e:J't
                                                                                                           I
Respectfully Submitted,                                    ')-O<J 0,      11 r       lf' ;   J 6(' /Yl                                  I

BOND, SCHOENECK & KING, PLLC                                                SO ORDERED




cc:    B. Bradley Weitz, Esq.
       The Weitz Law Firm P.A.
       Bank of America Building
       18305 Biscayne Blvd., Suite 214
       Aventura, FL33160

                             Atiorneys At law I A Professional limited Uabilily Compan,•
                                                                                                               160563.1 1/17/2020
